Reasons for Allowance
Claims 51-70 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 51, wherein the Applicant discloses determining a presence of a feature in the frame of the media asset based on the analysis of the pixels, wherein the feature corresponds to properties of a plurality of pixels; determining a context of the feature based on the frame and based on a data structure comprising a plurality of contexts and corresponding context characteristics; determining a different priority level of the same feature based on the determined context of the feature; determining an action to be performed based on the determined priority level, wherein each priority level is associated with a different action to be performed; and performing the action in response to the presence of the feature.
Inter alia, independent claims 60 and 69, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426